DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 4-12 and 14-20 in the reply filed on 3/9/22 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 11-12, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US 2019/0246227 A1).
As to claim 1, Imai discloses an audio signal processing apparatus (Figs. 1-4) comprising: 
a first bus (¶0032, Fig. 4. Stereo buses 41 include bus L.); 
a second bus (¶0032, Fig. 4. Stereo buses 41 include bus R.); and 
a controller that assigns a first input channel to the first bus, assigns a second input channel to the second bus, receives an amount of feed from the first input channel to the first bus, and receives an amount of feed from the second input channel to the second bus (¶0027 and ¶0032-0033, Figs. 2 and 4. “The CPU 21 controls overall behavior of the mixer 20 by executing various programs stored in the memory 22.” “The sound volume pan module 31 is designed to create a sound volume difference between two or more channels.”).
	As to claim 2, Imai discloses a signal processor that performs predetermined signal processing on an audio signal to be sent to the first bus (¶0029 and ¶0031-0032, Figs. 2 and 4. “Such a mixing section 25 is implemented, for example, by a DSP (Digital Signal Processor) operating in accordance with mixing processing microprograms.” “The channel 30 includes, as processing modules for setting localization (sound image localization) of a sound signal, a sound volume pan module 31 for localizing a sound signal on the basis of a sound volume difference between the channels, and a delay pan module 32 for localizing a sound signal on the basis of a time difference (delay amount) between the channels.”).
	As to claim 4, Imai discloses wherein the predetermined signal processing includes processing that adds localization (¶0031-0032, Fig. 4. “The channel 30 includes, as processing modules for setting localization (sound image localization) of a sound signal, a sound volume pan module 31 for localizing a sound signal on the basis of a sound volume difference between the channels, and a delay pan module 32 for localizing a sound signal on the basis of a time difference (delay amount) between the channels.”).
	As to claim 5, Imai discloses a plurality of physical operation elements (¶0028, Fig. 2. “The operator group 24 includes a plurality of fader operators, rotary knob operators to be used for equalization, adjustment of panning, etc.”),
wherein the controller receives the amount of feed from the first input channel to the first bus, a gain setting for the first input channel, the amount of feed from the second input channel to the second bus, and a gain setting for the second input channel through the plurality of physical operation elements (¶0028, Fig. 2. “The operator group 24 includes a plurality of fader operators, rotary knob operators to be used for equalization, adjustment of panning, etc.” “The CPU 21 acquires a detection signal corresponding to each input operation executed by the user on the operator group 24 and on the display 23 and controls the behavior of the mixer 20 on the basis of the acquired detection signal.”).
	As to claim 8, Imai discloses an output signal processor that mixes an audio signal to be sent to the first bus and an audio signal to be sent to the second bus, to thereby generate a mixed audio signal, and outputs the mixed audio signal to a predetermined output channel (¶0029, Fig. 2. “The mixing section 25 processes one or more sound signals input from not-shown input equipment via an input interface (input I/F) 26 and outputs the thus-processed sound signals to not-shown output equipment (such as speakers) via an output interface (output I/F) 27. ).”).
	As to claim 11, Imai discloses an audio signal processing method comprising: assigning a first input channel to a first bus (¶0032, Fig. 4. Stereo buses 41 include bus L.); 
assigning a second input channel to a second bus (¶0032, Fig. 4. Stereo buses 41 include bus R.); 
receiving an amount of feed from the first input channel to the first bus (¶0032-0033, Figs. 2 and 4. “The sound volume pan module 31 is designed to create a sound volume difference between two or more channels.”); and 
receiving an amount of feed from the second input channel to the second bus (¶0032-0033, Figs. 2 and 4. “The sound volume pan module 31 is designed to create a sound volume difference between two or more channels.”).
	As to claim 12, Imai discloses performing predetermined signal processing on an audio signal to be sent to the first bus (¶0029 and ¶0031-0032, Figs. 2 and 4. “Such a mixing section 25 is implemented, for example, by a DSP (Digital Signal Processor) operating in accordance with mixing processing microprograms.” “The channel 30 includes, as processing modules for setting localization (sound image localization) of a sound signal, a sound volume pan module 31 for localizing a sound signal on the basis of a sound volume difference between the channels, and a delay pan module 32 for localizing a sound signal on the basis of a time difference (delay amount) between the channels.”).
	As to claim 14, Imai discloses wherein the predetermined signal processing includes processing that adds localization (¶0031-0032, Fig. 4. “The channel 30 includes, as processing modules for setting localization (sound image localization) of a sound signal, a sound volume pan module 31 for localizing a sound signal on the basis of a sound volume difference between the channels, and a delay pan module 32 for localizing a sound signal on the basis of a time difference (delay amount) between the channels.”).
	As to claim 15, Imai discloses receiving the amount of feed from the first input channel to the first bus, a gain setting for the first input channel, the amount of feed from the second input channel to the second bus, and a gain setting for the second input channel through a plurality of physical operation elements (¶0028, Fig. 2. “The operator group 24 includes a plurality of fader operators, rotary knob operators to be used for equalization, adjustment of panning, etc.” “The CPU 21 acquires a detection signal corresponding to each input operation executed by the user on the operator group 24 and on the display 23 and controls the behavior of the mixer 20 on the basis of the acquired detection signal.”).
	As to claim 18, Imai discloses mixing an audio signal to be sent to the first bus and an audio signal to be sent to the second bus, to thereby generate a mixed audio signal, and outputting the mixed audio signal to a predetermined output channel (¶0029, Fig. 2. “The mixing section 25 processes one or more sound signals input from not-shown input equipment via an input interface (input I/F) 26 and outputs the thus-processed sound signals to not-shown output equipment (such as speakers) via an output interface (output I/F) 27. ).”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, as applied to claims 1, 5, 11 and 15 above.
	As to claim 6, Imai discloses an operation panel on which the plurality of physical operation elements (¶0028, Fig. 2. “The operator group 24 includes a plurality of fader operators, rotary knob operators to be used for equalization, adjustment of panning, etc.”),
wherein the controller assigns a physical operation element that receives the gain setting for the first input channel to the first bus from the plurality of physical operation elements and receives the amount of feed from the first input channel to the first bus through the assigned physical operation element (¶0028 and ¶0032, Fig. 2. “The operator group 24 includes a plurality of fader operators, rotary knob operators to be used for equalization, adjustment of panning, etc.” Plurality of operators. Individual controls for each channel would have been obvious to one of ordinary skill in the art in order to apply the desired processing to each channel.), and 
assigns another physical operation element that receives the gain setting for the second input channel to the second bus and receives the amount of feed from the second input channel to the second bus through the another assigned physical operation element (¶0028 and ¶0032, Fig. 2. “The operator group 24 includes a plurality of fader operators, rotary knob operators to be used for equalization, adjustment of panning, etc.” Plurality of operators. Individual controls for each channel would have been obvious to one of ordinary skill in the art in order to apply the desired processing to each channel.).
	Imai does not expressly disclose the physical operation elements of the operation panel are arranged side-by-side.
	However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to arrange the physical elements side-by-side. The motivation would have been it would have been a simple design choice to arrange the operation elements in a basic side-by-side pattern for ease of use. Further, mixers are well known in the art to have physical operation elements arranged side-by side.
As to claim 9, Imai discloses the controller assigning the first input channel to the first bus and the second input channel to the second bus (¶0027 and ¶0032-0033, Figs. 2 and 4. “The CPU 21 controls overall behavior of the mixer 20 by executing various programs stored in the memory 22.” “The stereo buses 41, which are buses of a two-channel stereo configuration (composed of a pair of “L” and “R” buses).”).
Imai does not expressly disclose simultaneously assigning the channels to the buses. 
However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simultaneously assign the channels. The motivation would have been it would have been obvious to try. Either assign them simultaneously or one after the other.
Claim 16 is rejected under claim 11 using the same motivation as claim 6 above.
Claim 19 is rejected under claim 11 using the same motivation as claim 9 above.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, as applied to claims 1 and 11, in view of Fujita et al. (US 2010/0239107 A1) hereinafter “Fujita.”
	As to claim 7, Imai discloses a first physical operation element and a second physical operation element (¶0028, Fig. 2. “The operator group 24 includes a plurality of fader operators, rotary knob operators to be used for equalization, adjustment of panning, etc.”).
	Imai does not expressly disclose a mode switch receiver that receives switching of a first mode and a second mode, 
wherein the controller, in the first mode, receives (i) a gain setting for the first input channel through the first physical operation element and (ii) a gain setting for the second input channel through the second physical operation element, and, 
in the second mode, receives (iii) the amount of feed from the first input channel to the first bus through the first physical operation element and (iv) the amount of feed from the second input channel to the second bus through the second physical operation element.
	Imai in view of Fujita discloses a mode switch receiver that receives switching of a first mode and a second mode (¶0086. Fade-mode can be set to pre-fade or post-fade.), 
wherein the controller, in the first mode, receives (i) a gain setting for the first input channel through the first physical operation element and (ii) a gain setting for the second input channel through the second physical operation element (¶0086. Gain adjusted signals received in post-fade mode.), and, 
in the second mode, receives (iii) the amount of feed from the first input channel to the first bus through the first physical operation element and (iv) the amount of feed from the second input channel to the second bus through the second physical operation element (¶0086. Output of channel delay section without gain adjustment received in pre-fade mode.).
Imai and Fujita are analogous art because they are from the same field of endeavor with respect to audio mixers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use different modes, as taught by Fujita. The motivation would have been to control the gain applied (Fujita, ¶0086).
As to claim 17, it is rejected under claim 11 using the same motivation as claim 7 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, as applied to claims 1 and 11 above, in view of Saito (US 2019/0191261 A1).
As to claim 10, Imai does not expressly disclose wherein the second bus is a monaural bus.
Imai in view of Saito discloses wherein the second bus is a monaural bus (Saito, ¶0044. “Each MIX bus may be set as either a monaural bus or a stereo bus.”).
Imai and Saito are analogous art because they are from the same field of endeavor with respect to audio mixers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to set a bus as a monaural bus, as taught by Imai. The motivation would have been so the user has flexibility to set the buses to what they desire (¶0044).
Claim 20 is rejected under claim 11 using the same motivation as claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Saito et al. (US 2019/0356291 A1) and Shirai (US 2014/0328503 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654